DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-14 are pending and rejected.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “416” has been used to designate both a second tube ([0054]) and a hinge ([0055]).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference characters mentioned in the description:
“an angle α” on Para. [0045]
“a proximal portion 634” on Para. [0071]
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description:
“W” in Fig. 3
“SI” in Fig. 3
“χ” in Fig. 4A
“241” in Fig. 4A
“652” in Fig. 8B
The drawings are objected to because "Y1" in Fig. 6B is erroneously labeled "Y2".
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, Claim 6 recites the limitation “a sector-shaped opening” on Lines 1-2. The term "sector-shaped" is a relative term which renders the claim indefinite.  The term "sector-shaped" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by von Grunberg et al. (hereinafter "Grunberg") (US 2014/0180001).
Regarding Claim 1, Grunberg discloses an endoscope (Fig. 3, an endoscope comprising a main support device 4 and a camera bracket 12c; [0005] & [0043]), comprising:
a tube (Fig. 3, a tubular body comprising a main support device 4 and a camera bracket 12c; [0043]) including a proximal portion (Fig. 3, main support device 4; [0043]), and a distal portion (Fig. 3, a camera bracket 12c; [0043]) pivotably coupled to the proximal portion (Fig. 3, the main support device 4 is pivotably coupled to the camera bracket 12c via a joint 17c; [0043]), the distal portion defining a longitudinal axis (Fig. 3, a pivot axis 19; [0044]); and
a pair of image sensors (Fig. 3, a first image sensor 13a and a second image sensor 13b; [0041]) disposed in a linear array along the longitudinal axis defined by the distal portion (the first image sensor 13a and the second image sensor 13b are disposed in a linear array along the pivot axis 19; see Fig. 3).
Regarding Claim 2, Grunberg discloses the endoscope according to Claim 1. Grunberg further discloses wherein the pair of image sensors are secured to the distal portion of the tube (Fig. 3, the first image sensor 13a and the second image sensor 13b are mounted on the camera bracket 12c; [0043]).
Regarding Claim 3, Grunberg discloses the endoscope according to Claim 1. Grunberg further discloses wherein the distal portion is pivotable relative to the proximal portion (Fig. 3, the camera bracket 12c has a pivot movement 18c of 90°; [0043]) between a first position (an inserted position (not shown); [0043]), in which the longitudinal axis of the distal portion is parallel relative to a longitudinal axis defined by the proximal portion (Fig. 3, in the inserted position (not shown), the pivot movement 18c is 0° and the pivot axis 19 is parallel to a rotation axis 21 of the main support device 4; [0044]), and a second position (Fig. 3, a folded position; [0043]), in which the longitudinal axis of the distal portion is non-parallel relative to the longitudinal axis defined by the proximal portion (Fig. 3, in the folded position, the pivot movement 18c is 90° and the pivot axis 19 is orthogonal to the rotation axis 21 of the main support device 4; [0044]).
Claims 7-9 & 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abou El Kheir (hereinafter "Abou") (US 2008/0027279).
Regarding Claim 7, Abou discloses an endoscope (Fig. 1, an endoscopic device; [0143]), comprising:
an elongated body (Fig. 1, a probe assembly comprising a first probe 3, a second probe 4, a first probe arm 5 and a second probe arm 6; [0143]) including a proximal portion (Fig. 1, a proximal portion comprising the first probe arm 5 and the second probe arm 6 of the probe assembly; [0143]) and a pair of distal portions (Fig. 1, a first probe 3 and a second probe 4; [0143]) pivotably coupled to the proximal portion (Fig. 7, the first probe 3 is pivotably coupled to the first probe arm 5 via a first probe gear 31 and the second probe 4 is pivotably coupled to the second probe arm 6 via a second probe gear 32; [0144]); and

Regarding Claim 8, Abou discloses the endoscope according to Claim 7. Abou further discloses wherein the elongated body includes:
a first tube (Fig. 1, a first probe assembly comprising the first probe 3 and the first probe arm 5; [0143]) having a proximal portion (Fig. 1, the first probe arm 5; [0143]) defining a longitudinal axis (Fig. 1, the first probe arm 5 defines a first probe arm axis; [0143]), and a first distal portion of the pair of distal portions (Fig. 1, the first probe 3; [0143]) pivotably coupled to the proximal portion of the first tube (Fig. 7, the first probe 3 is pivotably coupled to the first probe arm 5 via a first probe gear 31; [0144]); and
a second tube (Fig. 1, a second probe assembly comprising the second probe 4 and the second probe arm 6; [0143]) disposed in parallel relation to the first tube (Fig. 1, the first probe assembly and the second probe assembly are parallel; [0147]) and having a proximal portion (Fig. 1, the second probe arm 6; [0143]) defining a longitudinal axis (Fig. 1, the second probe arm 6 defines a second probe arm axis; [0143]), and a second distal portion of the pair of distal portions (Fig. 1, the second probe 4; [0143]) pivotably coupled to the proximal portion of the second tube (Fig. 7, the second probe 4 is pivotably coupled to the second probe arm 6 via the second probe gear 32; [0144]).
Regarding Claim 9, Abou discloses the endoscope according to Claim 8. Abou further discloses wherein the pair of sensor assemblies includes a first sensor assembly secured to the first distal portion of the first tube (Fig. 12, the first camera 40 is secured to the first probe 3; [0159]) and a second sensor assembly secured to the second distal portion of the second tube (Fig. 12, the second camera 40 is secured to the second probe 4; [0159]).
Regarding Claim 13, Abou discloses the endoscope according to Claim 7. Abou further discloses wherein the pair of sensor assemblies are coplanar (the first camera 40 and the second camera 40 are coplanar; see Fig. 10).
Regarding Claim 14, Abou discloses the endoscope according to Claim 7. Abou further discloses
a first actuation mechanism (Fig. 7, a first probe belt 36; [0157]) including a distal portion coupled to a first distal portion of the pair of distal portions (Figs. 5 & 7, a distal portion of the first probe belt 36 is coupled to the first probe 3 via a first mounting assembly 43; [0157]) such that movement of the first actuation mechanism pivots the first distal portion relative to the proximal portion (Fig. 7, the first probe belt 36 causes the first probe 3 to pivot relative to the first probe arm 5; [0157]); and
a second actuation mechanism (Fig. 7, a second probe belt 37; [0157]) including a distal portion coupled to a second distal portion of the pair of distal portions (Figs. 5 & 7, a distal portion of the second probe belt 37 is coupled to the second probe 4 via a second mounting assembly 44; [0157]) such that movement of the second actuation mechanism pivots the second distal portion relative to the proximal portion (Fig. 7, the second probe belt 37 causes the second probe 4 to pivot relative to the second probe arm 6; [0157]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over von Grunberg et al. (hereinafter "Grunberg") (US 2014/0180001) in view of Abou El Kheir (hereinafter "Abou") (US 2008/0027279).
Regarding Claim 4, Grunberg discloses the endoscope according to Claim 3. Grunberg fails to explicitly disclose an actuation mechanism having a distal portion coupled to the distal portion of the tube such that movement of the actuation mechanism pivots the distal portion of the tube between the first and second positions.
However, Abou teaches an endoscope (Fig. 1, an endoscopic device; [0143]), comprising:
an actuation mechanism (Fig. 5, a rod control assembly 47; [0143]) having a distal portion (Fig. 5, a distal end 71; [0156]) coupled to a distal portion of a tube (Fig. 5, the distal end 71 of the rod control assembly 47 is attached to a probe arm 5 of a probe assembly comprising a probe arm 5 and a tubular shaft 2; [0121] & [0143]) such that movement of the actuation mechanism pivots the distal portion of 
The advantage of the rod control assembly is to controllably adjust the pivoting of the distal end of the tube thereby allowing for precise movements in small spaces (Abou; [0143]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the tube as disclosed by Grunberg, to include the rod control assembly taught by Abou, to controllably adjust the pivoting of the distal end of the tube thereby allowing for precise movements in small spaces (Abou; [0143]).
Regarding Claims 5 & 6, Grunberg discloses the endoscope according to Claim 1. Grunberg fails to explicitly disclose wherein the proximal and distal portions of the tube each define oblique cutouts; and wherein the oblique cutouts together define a sector-shaped opening in the tube when the tube is in a linear configuration, the sector-shaped opening configured to allow the distal portion of the tube to articulate relative to the proximal portion of the tube between the linear configuration and a non-linear configuration.
However, Abou teaches an endoscope (Fig. 1, an endoscopic device; [0143]), comprising:
a tube (Fig. 1, a probe assembly comprising a probe arm 5 and a tubular shaft 2; [0143]) comprising a distal portion (Fig. 1, a probe arm 5; [0143]) and a proximal portion (Fig. 1, a tubular shaft 2; [0143]);
wherein the proximal and distal portions of the tube each define oblique cutouts (Fig. 5, an angled top surface 83 of the tubular shaft 2 and an angled bottom surface (not labeled) of the probe arm 5; [0156]); and
wherein the oblique cutouts together define a sector-shaped opening in the tube when the tube is in a linear configuration (the angled top surface 83 and the angled bottom surface form a triangular cutout when the probe assembly is in a closed position; see Fig. 5), the sector-shaped opening 
The advantage of the angled surfaces between the distal portion and the proximal portion is to prevent movement of the distal portion beyond a predetermined limit (Abou; [0156]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distal portion and the proximal portion as disclosed by Grunberg, to include respective angled surfaces taught by Abou, to prevent movement of the distal portion beyond a predetermined limit (Abou; [0156]).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Abou El Kheir (hereinafter "Abou") (US 2008/0027279) in view of von Grunberg et al. (hereinafter "Grunberg") (US 2014/0180001).
Regarding Claims 10-12, Abou discloses the endoscope according to Claim 8. Abou fails to explicitly disclose wherein the first tube is rotatable about the longitudinal axis of the proximal portion of the first tube, and the second tube is rotatable about the longitudinal axis of the proximal portion of the second tube; wherein the first tube is axially movable along the longitudinal axis of the proximal portion of the first tube, and the second tube is axially movable along the longitudinal axis of the proximal portion of the second tube; and wherein the first and second tubes are slidable and rotatable relative to one another.
However, Grunberg teaches an endoscope (Fig. 1, multi camera system; [0039]), comprising:
a first tube (Fig. 1, a main support device 4; [0039]);
a second tube (Fig. 1, an additional support device 3; [0049]);

wherein the first tube is axially movable along the longitudinal axis of the first tube (Fig. 1, the main support device 4 is insertable into a trocar 1; [0039]), and the second tube is axially movable along the longitudinal axis of the second tube (Fig. 1, the additional support device 3 is inserted into the trocar 1; [0039]); and
wherein the first and second tubes are slidable and rotatable relative to one another (Fig. 1, the main support device 4 and the additional support device rotate and slide independently; [0029]).
The advantage of the tubes independently rotating and sliding is to provide more degrees for the surgeon to view the patient (Grunberg; [0029]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the tubes as disclosed by Abou, with to include independent rotation and sliding taught by Grunberg, to provide more degrees for the surgeon to view the patient (Grunberg; [0029]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0073855; US 2015/0265143; US 2014/0107417; U.S. 8,403,826; US 2012/0232346; US 2009/0062604; US 2007/0073109; US 2005/023429; U.S. 5,381,784; U.S. 5,305,121; and U.S. 5,166,787.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795